Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to applicant’s reply filed on March 3, 2021.

Restrictions/Elections.
Applicant's election with traverse of Group I (Claims 13-21) in the reply filed on March 3, 2021 is acknowledged.  The traversal is on the ground(s) that Group III (Claims 23-27) should be also incorporated into the examination.
The Examiner agrees with the request, as such, claims 13-21 and 23-27 are being examined.

Status of Claims
Claims 13-28 are currently pending and are the subject of this office action.
Claims 22 and 28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on March 3, 2021.
Claims 13-21 and 23-27 are presently under examination.


Priority
This application is a continuation of U.S. Patent Application 16/780,057, filed February 3, 2020, which is a continuation of International Patent Application No. PCT/US2019/063505, filed November 27, 2019, which is a continuation-in part of U.S. Patent Application 16/201,410, filed November 27, 2018.

Claim Rejections - 35 USC § 101.
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-21 and 23-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to neither a “product’ nor a “process" but rather embraces or overlaps two different statutory classes set forth in 35 U.S.C. 101 which is drafted so as to set forth the statutory classes in the alternative only (MPEP 2173.05(p) (II)).

In the instant case claims 13-21 and 23-27 embraces or overlaps a product (a pharmaceutical tablet comprising dichlorphenamide), a process for using the product (tablet being administrable in an amount of 50 mg to 200 mg daily to a patient to treat primary hyperkalemic periodic paralysis…) and a method for determining the biological properties of the product (…the OAT1 inhibitor property of dichlorphenamide having been determined by in vitro experiments in accordance with FDA draft guidance…).

It is noted that claims 13-21 and 23-27 are also rejected under 35 U.S.C. 112 2 paragraph as being indefinite.

Claim Rejections - 35 USC § 112.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 13-21 and 23-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In the instant case claims 13-21 and 23-27 embraces or overlaps a product (a pharmaceutical tablet comprising dichlorphenamide), a process for using the product (tablet being administrable in an amount of 50 mg to 200 mg daily to a patient to treat primary hyperkalemic periodic paralysis…) and a method for determining the biological properties of the product (…the OAT1 inhibitor property of dichlorphenamide having been determined by in vitro experiments in accordance with FDA draft guidance…).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-21 and 23-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KEVEYIS ™ Prescribing Information (August 2015).

For claims 13-21, the KEVEYIS ™ Prescribing Information teaches a pharmaceutical tablet comprising dichlorphenamide and acceptable carriers like: lactose monohydrate, magnesium stearate and pregelatinized maize starch (see page 1 and under section 11 DESCRIPTION, last paragraph, see also section 16 HOW SUPPLIED/STORAGE HANDLING).

The prior art is silent regarding: “dichlorphenamide being an inhibitor of organic anion transporter-1 (OAT1), the OAT1 inhibitor property of dichlorphenamide having been determined by in vitro experiments in accordance with the FDA draft guidance documents for Drug Interaction Studies (FDA 2017)”.
However, the above phrase seems to be claiming an inherent property of dichlorphenamide: “dichlorphenamide being an inhibitor of organic anion transporter-1 (OAT1)”.  Apparently, Applicant has discovered a new property or advantage ("dichlorphenamide being an inhibitor of organic anion transporter-1 (OAT1)”) of dichlorphenamide.
MPEP 2112 I (Entitled: “Something which is old does not become patentable upon the discovery of a new property”) states: “The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).”
MPEP 2112.01 further states: "When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions (in the instant case: “dichlorphenamide being an inhibitor of organic anion transporter-1 (OAT1)”) are presumed to be inherent”.  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products  In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).”
The prior art does not teach that: “the OAT1 inhibitor property of dichlorphenamide having been determined by in vitro experiments in accordance with the FDA draft guidance documents for Drug Interaction Studies (FDA 2017)”.  However the above phrase seems to describe a method (“in vitro experiments in accordance with the FDA draft guidance documents for Drug Interaction Studies (FDA 2017)”) by which the properties (“organic anion transporter-1 (OAT1)”) of the known compound dichlorphenamide were discovered. 
As stated above, the inhibition of OAT1 is an inherent property of dichlorphenamide and the way it was discovered is irrelevant for examination purposes since the property is the same regardless of how it was discovered.

	Although the KEVEYIS ™ Prescribing Information teaches that dichlorphenamide is administrable in amounts of 50 mg to 200 mg daily for the treatment of primary hyperkalemic periodic paralysis or primary hypokalemic periodic paralysis (see page 1 under INDICATIONS AND USAGE and under DOSAGE AND ADMINISTRATION, see also section 2 DOSAGE AND ADMINISTRATION), the prior art is silent regarding “only after cessation of treatment of said patient with a drug sensitive to OAT1 inhibition, said cessation being to avoid increased plasma concentration of the drug that is sensitive to OAT1 inhibition in said patient (claim 13), wherein the drug that is sensitive to OAT1 inhibition is chosen from methotrexate, famotidine, and oseltamivir (Claim 14), wherein the drug that is sensitive to OAT1 inhibition is methotrexate (Claim 15), wherein the drug that is sensitive to OAT1 inhibition is famotidine (Claim 16), wherein the drug that is sensitive to OAT1 inhibition is oseltamivir (Claim 17).
However, the statement: “said tablet being administrable, in an amount of 50 mg to 200 mg daily, to a patient to treat primary hyperkalemic periodic paralysis or primary hypokalemic periodic paralysis, only after cessation of treatment of said patient with a drug that is an OAT1 substrate and is sensitive to OAT1 inhibition, said cessation being to avoid increased plasma concentration of the drug that is sensitive to OAT1 inhibition in said patient” is considered an intended use of a composition anticipated by the prior art: a pharmaceutical composition comprising dichlorphenamide, and does not add any new limitation to the claim.  Catalina Mktg. Int’l, Inc. V. Coolsavings.com, Inc., 289 F.3d 801, 808, 62 USPQ2d 1781, 1785 (fed. Cir. 2002).  “The recitation of a new intended use for an old product does not make a claim to that old product patentable.”  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997).
Similar arguments are made for the statements in claims 18-21.










The prior art is silent regarding: “dichlorphenamide being an inhibitor of organic anion transporter-1 (OAT1), the OAT1 inhibitor property of dichlorphenamide having been determined by in vitro experiments in accordance with the FDA draft guidance documents for Drug Interaction Studies (FDA 2017)”.
However, the above phrase seems to be claiming an inherent property of dichlorphenamide: “dichlorphenamide being an inhibitor of organic anion transporter-1 (OAT1)”.  Apparently, Applicant has discovered a new property or advantage ("dichlorphenamide being an inhibitor of organic anion transporter-1 (OAT1)”) of dichlorphenamide.
MPEP 2112 I (Entitled: “Something which is old does not become patentable upon the discovery of a new property”) states: “The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).”
“dichlorphenamide being an inhibitor of organic anion transporter-1 (OAT1)”) are presumed to be inherent”.  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).”
The prior art does not teach that: “the OAT1 inhibitor property of dichlorphenamide having been determined by in vitro experiments in accordance with the FDA draft guidance documents for Drug Interaction Studies (FDA 2017)”.  However the above phrase seems to describe a method (“in vitro experiments in accordance with the FDA draft guidance documents for Drug Interaction Studies (FDA 2017)”) by which the properties (“organic anion transporter-1 (OAT1)”) of the known compound dichlorphenamide were discovered. 
As stated above, the inhibition of OAT1 is an inherent property of dichlorphenamide and the way it was discovered is irrelevant for examination purposes since the property is the same regardless of how it was discovered.

only after cessation of treatment of said patient with a drug that is an OAT1 substrate, said cessation being to avoid increased plasma concentration of the drug that is an OAT1 substrate in said patient”.
However, the statement: “said tablet being administrable, in an amount of 50 mg to 200 mg daily, to a patient to treat primary hyperkalemic periodic paralysis or primary hypokalemic periodic paralysis, only after cessation of treatment of said patient with a drug that is an OAT substrate and is an OAT1 substrate, said cessation being to avoid increased plasma concentration of the drug that is an OAT1 substrate in said patient” is considered an intended use of a composition anticipated by the prior art: a pharmaceutical composition comprising dichlorphenamide, and does not add any new limitation to the claim.  Catalina Mktg. Int’l, Inc. V. Coolsavings.com, Inc., 289 F.3d 801, 808, 62 USPQ2d 1781, 1785 (fed. Cir. 2002).  “The recitation of a new intended use for an old product does not make a claim to that old product patentable.”  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997).
Similar arguments are made for the statements in claims 24-27.

Conclusion
No claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628